DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Nishimoto et al., USPN 2006/0101485, discloses a wireless communications security system (0038) that secures communication between at least two parties (Fig. 4) including a transmitter that transmits a packet (0041), the transmitter including an interleaver that receives ordered data to be transmitted and converts, according to a mapping (scramble key Ks), the ordered data to interleaved data to be sent in the packet (The stream includes program content that is encrypted (scrambled) by a scramble key (Ks), 0027), and a receiver that receives the packet, the receiver including a de-interleaver that de-interleaves, according to the mapping, the interleaved data into ordered data (0028), wherein the mapping is accessible at the receiver only on the condition that the receiver has a key (device key Kd, 0028). Nishimoto does not disclose the mapping is updated between the transmitter and the receiver synchronously and asynchronously. It would not have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to add this limitation to the system of Nishimoto without the benefit of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
References Cited
Li et al., USPN 2006/0204009, discloses a wireless communications security system that secures communication between at least two parties (0002) including a transmitter that transmits a packet, the transmitter including an interleaver that receives ordered data to be transmitted (0020), and converts, according to a mapping (0099), the ordered data to interleaved data to be sent in the packet (Fig. 5), and a receiver that receives the packet (Fig. 5), the receiver including a de-interleaver that de-interleaves (0021), according to the mapping (0099-0102), the interleaved data into ordered data (0100); wherein the mapping is accessible at the receiver only on the condition that the receiver has a key (0118). Li does not disclose the mapping is updated between the transmitter and the receiver synchronously and asynchronously. It would not have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to add this limitation to the system of Li without the benefit of hindsight.
Aizawa et al., European Patent Application EP 0696108 A1, discloses a system of sending and receiving interleaved messages (column 6 lines 9-29) and the error rate detecting means is provided with a function to decide whether an error rate exceeds a prespecified fixed value and output the synchronous flag showing it while if the synchronous flag shows the asynchronous state, the interleaver establishes the synchronization of inlterleave blocks by shifting the deinterleave timing (the so-called symbol shift method (column 6 lines 30-53). Aizawa does not disclose the mapping is updated between the transmitter and the receiver synchronously and asynchronously. It would not have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to add this limitation to the system of Aizawa without the benefit of hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434